IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF N.A.N., MINOR            : No. 240 WAL 2020
CHILD                                       :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: E.N., NATURAL FATHER           : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.